Citation Nr: 0810511	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  03-34 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for pyelonephritis.

2.  Entitlement to service connection for a bilateral 
shoulder disorder.

3.  Entitlement to service connection for a major depressive 
disorder.

4.  Entitlement to an initial disability rating in excess of 
20 percent for a cervical spine disability.

5. Entitlement to an initial compensable rating, prior to 
September 26, 2003, and thereafter in excess of 10 percent 
for a lumbar spine disability.

6.  Entitlement to an initial compensable rating, prior to 
June 23, 2003, a disability rating in excess of 10 percent, 
prior to June 6, 2007, and thereafter in excess of 30 percent 
for migraines.



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty with the U.S. Air Force 
from June 1992 to October 1992 and with U.S. Army from August 
1997 to August 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002, October 2003, and November 
2007 rating actions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington.

By means of the July 2002 rating decision, service connection 
was awarded for cervical spine, lumbar spine, and migraine 
disabilities.  The veteran's cervical spine disability was 
assigned an initial rating of 20 percent.  Her lumbar spine 
disability and migraines were held to be noncompensable.  In 
October 2003, the RO held that the veteran's lumbar spine 
disability and migraines warranted increased disability 
ratings.  Her migraines were held to be 10 percent disabling, 
effective June 23, 2003.  Her lumbar spine disability was 
assigned a 10 percent disability rating, effective September 
26, 2003.  In November 2007, the RO held that the veteran's 
migraines warranted a 30 percent evaluation, effective June 
6, 2007.

The issue of entitlement to service connection for a major 
depressive disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a chronic disorder, 
characterized by pyelonephritis, attributable in anyway to 
service.

2.  The veteran does not have a bilateral shoulder disorder 
attributable in anyway to service, any incident therein, or 
secondary to a service-connected disability.

3.  Throughout the pendency of this appeal, the veteran's 
cervical spine disability has been productive of no more than 
moderate limitation of motion.  Forward flexion of the 
cervical spine has not been limited to 15 degrees or less and 
there is no evidence of favorable ankylosis of the entire 
cervical spine.  There is no objective evidence of 
intervertebral disc syndrome, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

4.  Prior to September 26, 2003, the veteran's lumbar spine 
disability is productive of slight limitation of flexion and 
minimal pain of motion.

5.  Throughout the pendency of this appeal, the veteran's 
lumbar spine disability has been productive of no more than 
slight limitation of motion.   Flexion has not been limited 
to less than 60 degrees and the combined range of motion of 
the thoracolumbar spine has not been less than 120 degrees.  
At its worst, flexion has been limited to 75 degrees and the 
combined range of motion was 205 degrees.  There is no 
evidence of muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; or 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during a recent 12-month 
period.

6.  Prior to June 23, 2003, the subjective evidence of record 
indicated that the veteran experienced prostrating migraine 
attacks on average one in two months.  There was no evidence 
in the record that she experienced migraines on an average of 
once a month.  

7.  As of June 23, 2003, the subjective evidence of record 
indicated that the veteran experienced prostrating attacks on 
average once a month.  There is no evidence of record 
indicating that the veteran's migraines have resulted in very 
frequent completely prostrating and prolonged attacks, 
productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for pyelonephritis 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, (2007).

2.  The criteria for service connection for a bilateral 
shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007).

3.  The criteria for an initial disability rating in excess 
of 20 for a cervical spine disability have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); C.F.R. §§ 3.102, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5290, 5293 (2002); C.F.R. 
§§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 
(2007).

4.  Prior to September 26, 2003, the criteria for an initial 
disability rating of 10 percent for a lumbar spine disability 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2001).  

5.  The criteria for an initial disability rating in excess 
of 10 percent for a lumbar spine disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5292, 5293, 5295 (2001); 38 C.F.R. § 4.71a, Diagnostic Code 
5293, effective September 23, 2002; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242, 5243, effective September 26, 
2003.

6.  The criteria for an initial compensable rating of 10 
percent, prior to June 23, 2003, for migraines have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.124a, 
Diagnostic Code 8045, 8100, 9304 (2007).

7.  As of June 23, 2003, the criteria for a disability rating 
of 30 percent but no higher for migraines have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.124a, 
Diagnostic Code 8045, 8100, 9304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a March 2006 letter, with respect to the 
initial claims of entitlement to service connection and the 
subsequent claims of entitlement to increased disability 
ratings.  The March 2006 letter also indicated that in 
determining a disability rating, the RO considered evidence 
regarding nature and symptoms of the condition, severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  The evidence that might support a 
claim for an increased rating was listed.  The veteran was 
told that ratings were assigned with regard to severity from 
0 percent to 100 percent, depending on the specific 
disability.  

In any event, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008) clarified 
VA's notice obligations in increased rating claims.  As to 
the claims the claims regarding the veteran's service-
connected cervical spine, lumbar spine, and migraine 
disabilities, the instant appeal originates from the grant of 
service connection for the disabilities at issue.  
Consequently, Vazquez-Flores is inapplicable.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the March 2006 letter.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete her claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Because a preponderance of the evidence is against the claims 
of entitlement to service connection for pyelonephritis; 
entitlement to service connection for a bilateral shoulder 
disorder; entitlement to an initial rating in excess of 20 
percent for a cervical spine disability; entitlement to an 
initial disability rating in excess of 10 percent for a 
lumbar spine disability; and entitlement to an initial 
disability rating in excess of 10 percent, prior to June 23, 
2003, and thereafter in excess of 30 percent for migraines, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the record contains October 2006, February 2007, and 
November 2007 supplemental statements of the case following 
the March 2006 letter.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (holding that a timing error can be 
cured when VA employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the March 2006 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Bodyworks 
Massage, TRA Medical Imaging, Providence St. Peter Hospital, 
Back in Motion Chiropractic Clinic, Pierce County MMG 
Clinics, Multicare Health System, Pacific Massage Clinic, 
Columbia Valley Community Health Services, Lakewood Urgent 
Care Clinic, Gerhild Bjornson, M.D., Lacey Chiropractic 
Clinic, and VA examination reports dated in May 2002 and June 
2007.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

I.  Service Connection

The veteran alleges entitlement to service connection for 
pyelonephritis and a bilateral shoulder disorder. 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre- existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection for pyelonephritis and a bilateral 
shoulder disorder is not warranted.  The medical evidence of 
record does not demonstrate that the veteran has had chronic 
pyelonephritis or that her current shoulder disorder is 
attributable to service.  

During service the veteran did receive treatment for urinary 
tract infections in June 1999, February 2001, and March 2001; 
however, the post-service medical evidence is silent as to 
evidence of a chronic disorder.  Rather, upon VA examination 
in May 2002, the veteran was diagnosed as having a history of 
pyelonephritis with no chronic problems at that time.  The 
Board acknowledges that the veteran presented upon VA 
examination with subjective complaints of approximately two 
urinary tract infections a year; however, this has not been 
demonstrated by the medical evidence of record.  The record 
contains no evidence of a current chronic disorder, 
characterized by pyelonephritis.

As to her claim of entitlement to service connection for a 
bilateral shoulder disorder, the Board acknowledges that the 
veteran was involved in a motor vehicle accident during 
service, which resulted in her currently service-connected 
disabilities of the cervical spine and lumbar spine.  A 
review of the medical evidence, however, fails to reveal that 
any current bilateral shoulder disorder is attributable to 
her period of service or any incident therein.

During service, after her February 2001 motor vehicle 
accident, the veteran reported with complaints of pain and 
numbness in her upper extremities.  In May 2001, the veteran 
underwent an examination in order to rule out cervical 
radiculopathy.  In this respect, motor examination 
demonstrated no significant weakness or abnormalities in her 
upper limb reflexes.  Sensory examination was also normal and 
Babinski's testing was negative.  Additionally, EMG 
examination demonstrated no evidence of peripheral 
mononeuropathy, polyneuropathy, plexopathy, or cervical 
radiculopathy to explain her symptoms.  The aforementioned 
findings surprised the examiner; therefore, he conducted a 
closer examination for myofascial trigger points.  Careful 
evaluation of the soft tissues revealed significant 
tenderness at the bilateral trapezii, worse on the right 
side.  The examiner indicated that pain generators likely 
included muscle spasms, as well as, possible disc and 
zygapophysical joint derangements.  He further opined that a 
large component of her symptoms was likely reactive 
myofascial pain.  Accordingly, there was no definite 
diagnosis of a chronic bilateral shoulder disorder.

Post-service, upon VA examination in May 2002, there was no 
evidence of intrinsic shoulder problems.  The veteran's 
symptomatology was limited to discomfort, mainly over the 
trapezius.  Range of motion of both shoulders was flexion to 
80 degrees, extension to 45 degrees, abduction to 180 
degrees, and external and internal rotation to 90 degrees. 

In March 2004, the veteran presented with complaints that her 
shoulders were tight, tense, and in knots.  Physical 
examination demonstrated tenderness to palpation over the 
shoulders.  Axial compression over the shoulders caused some 
discomfort in the trapezius areas.  Axial enbloc rotation 
resulted in some discomfort over the interscapular region.  
There was full range of motion in both shoulders and there 
was no pain on motion.  The veteran's shoulder symptomatology 
was limited to tightness in the trapezius areas.  VA 
treatment records indicate slight limitation of motion, 
diminished deep tendon reflexes, and tenderness to palpation 
in the trapezius areas.  Range of motion testing demonstrated 
flexion to 60 degrees.  Extension was to 70 degrees.  
Rotation was to 90 degrees, bilaterally.  Lateral flexion was 
to 20 degrees, bilaterally.  Deep tendon reflexes in the 
biceps and triceps were 2/4.  

Although the record demonstrates post-service complaints of 
shoulder problems, the evidence of record does not 
demonstrate that any current bilateral shoulder is 
attributable to her period of service or to her service-
connected back disabilities.  Rather, it is noted that the 
veteran sustained work-related injuries in December 2000, 
August 2004, and November 2005, and presented with related 
complaints of shoulder problems.  The record contains 
absolutely no probative evidence supporting her theory of 
entitlement.

In conclusion, the Board finds that there is no medical 
evidence of record to substantiate a chronic disorder of 
pyelonephritis or nexus between the veteran's period of 
service and any current bilateral shoulder disorder.  As to 
the veteran's contentions that she has been suffering from 
pyelonephritis and a bilateral shoulder disorder since 
service, the Board acknowledges that she is a certified 
nurse; however, a chronic bilateral shoulder disorder 
attributable to service has not been demonstrated by the 
evidence of record.  There is no corroborating evidence of 
continuity of symptomatology.  Additionally, the Board finds 
that there is no current diagnosis or evidence of a chronic 
disorder characterized by urinary tract infections.  
Accordingly, service connection for pyelonephritis and 
bilateral shoulder disorder is not warranted.  

II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2007).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2007).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Moreover, staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, No. 
05-2424 (Vet. App. Nov. 19, 2007).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Cervical & Lumbar Spine

The veteran has alleged entitlement to increased disability 
ratings for her service-connected cervical spine and lumbar 
spine disabilities, throughout the pendency of her appeal.  
The veteran's cervical spine disability has been assigned an 
initial disability rating of 20 percent.  Her lumbar spine 
disability was initially rated as noncompensable, prior to 
September 26, 2003.  As of September 26, 2003, her lumbar 
spine disability has been rated as 10 percent disabling.

While the veteran's appeal was pending VA revised regulations 
for evaluating disabilities of the spine.  The Court in 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held that the 
law "precludes an effective date earlier than the effective 
date of the liberalizing . . . regulation," but the Board 
shall continue to adjudicate whether a claimant would 
"receive a more favorable outcome, i.e., something more than 
a denial of benefits, under the prior law and regulation."  
Accordingly, the veteran's claims will be adjudicated under 
the old regulation for any period prior to the effective date 
of the new diagnostic codes, as well as under the new 
diagnostic code for the period beginning on the effective 
date of the new provisions.  Wanner v. Principi, 17 Vet. App. 
4, 9 (2003).

Before revisions, Diagnostic Code 5290 provided for ratings 
based on limitation of motion of the cervical spine.  A 10 
percent rating was provided for slight limitation of motion 
of the cervical segment of the spine.  Moderate limitation of 
motion warranted a 20 percent evaluation.  Severe limitation 
of motion warranted a 40 percent rating. 

Diagnostic Code 5292 provided for ratings based on limitation 
of motion of the lumbar spine.  A 10 percent rating was 
provided for slight limitation of motion of the lumbar 
segment of the spine.  Moderate limitation of motion 
warranted a 20 percent evaluation.  Severe limitation of 
motion warranted a 40 percent rating. 

Diagnostic Code 5293 provided for ratings based on 
intervertebral disc syndrome.  A 10 percent rating was 
assigned for mild intervertebral disc syndrome.  A 20 percent 
rating was assigned for moderate intervertebral disc 
syndrome, and a 40 percent rating was assigned for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.   A maximum 60 percent rating was 
assigned for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.   

Diagnostic Code 5295 provided criteria for rating lumbosacral 
strain.  Lumbosacral strain with only slight subjective 
symptoms warranted a noncompensable rating.  A 10 percent 
rating requires lumbosacral strain with characteristic pain 
on motion.  A 20 percent evaluation required muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  A maximum 40 percent rating 
is warranted for severe lumbosacral strain, with a listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were amended.  See 68 Fed. Reg. 
51,454 (August 27, 2003) (codified at 38 C.F.R.  § 4.71a).  A 
General Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows: 
forward flexion, 90 degrees; extension, zero degrees, left 
and right lateral flexion, 30 degrees; and left and right 
lateral rotation, 30 degrees.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Under the regulations revised effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2007).

Under these criteria, when intervertebral disc syndrome is 
productive of incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months, a 10 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past twelve months, 
a 20 percent rating is assigned.  When incapacitating 
episodes have a total duration of at least four weeks but 
less than six weeks during the past twelve months, a 40 
percent rating is assigned.  When incapacitating episodes 
have a total duration of at least six weeks during the past 
12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2007) provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2007) provides that when evaluating on the basis of chronic 
manifestations, the adjudicator is to evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2007) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

As noted above, the criteria for rating intervertebral disc 
syndrome that became effective on September 23, 2002, 
contained a note defining incapacitating episodes and chronic 
orthopedic and neurologic manifestations.  The Federal 
Register version setting forth the final rule indicates that 
the three notes following the version of Diagnostic Code 5293 
that became effective on September 23, 2002, were deleted 
when intervertebral disc syndrome was reclassified as 
Diagnostic Code 5243 in the criteria that became effective on 
September 26, 2003.  This was inadvertent and has now been 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a 
final correction that was made effective September 26, 2003.

The Board will initially address whether the veteran is 
entitled to an initial disability rating in excess of 20 
percent for her service-connected cervical spine disability.  
The medical evidence of record includes VA treatment records, 
private treatment records, and VA examination reports dated 
in May 2002 and June 2007.

Upon VA examination in May 2002, range of motion testing of 
the cervical spine demonstrated flexion to 40 degrees.  
Extension was to 40 degrees.  Right lateral flexion was to 
20 degrees.  Left lateral flexion was to 30 degrees.  Right 
rotation was to 20 degrees and left rotation was to 30 
degrees.  There was no tenderness or abnormal curvature of 
the spine.  The veteran was diagnosed as having chronic neck 
pain secondary to degenerative disc disease C6-7 and 
secondary to cervical strain sustained in a motor vehicle 
accident.

In December 2002, the veteran sustained a work-related injury 
to her back and was prescribed physical therapy.  Physical 
therapy records from December 2002 to March 2003 indicate 
moderate spasms and moderate discomfort to palpation.

In March 2004, a VA treatment note indicated cervical spine 
flexion to 20 degrees; extension to 50 degrees; rotation to 
60 degrees, bilaterally; and lateral flexion to 35 degrees, 
bilaterally.  In the upper extremities, sensation was intact 
and motor strength was good.  She was diagnosed as having a 
cervical strain, historically related to her work injury of 
December 15, 2002.

The veteran sustained an additional work injury on August 25, 
2004, which resulted in cervical, thoracic, and low back 
pain.  After her injury, range of motion testing revealed 
flexion to 36 degrees and extension to 60 degrees.  Lateral 
flexion to 40 degrees, on the right, and to 36 degrees on the 
left.  Rotation was to 58 degrees on the right and to 64 
degrees on the left.  Neurological reflexes, however, were 
intact.  In September 2004, flexion was documented to 60 
degrees as well as to 80 degrees.  Extension was to 70 
degrees.  Rotation was to 90 degrees, bilaterally.  Lateral 
flexion was to 20 degrees, bilaterally.  Deep tendon reflexes 
in the biceps and triceps were 2/4.  A September 2004 MRI 
report indicated mild degenerative osteophytosis at C6-7.  In 
October 2004, there was tenderness to palpation in the 
cervical spine area.  Flexion was to 60 degrees.  Extension 
was to 70 degrees.  Rotation was to 90 degrees, bilaterally.  
Lateral flexion was to 20 degrees bilaterally.  Deep tendon 
reflexes in the biceps and triceps were 2/4.  

In June 2007, the veteran was afforded an additional VA 
examination.  Gait and posture were normal.  She did not 
require an assistive device for ambulation.  Range of motion 
of the cervical spine was flexion to 35 degrees. Extension 
was to 45 degrees.  Right lateral flexion was to 35 degrees.  
Left lateral flexion was to 40 degrees.  Right rotation was 
to 70 degrees.  Left rotation was to 65 degrees.  Pain began 
at endpoints.  Joint function was not additionally limited by 
fatigue, pain, weakness, lack of endurance or incoordination 
after repetitive use.  Motor function and sensory function 
testing was within normal limits in the upper extremities.  
X-rays demonstrated degenerative arthritis and joint 
narrowing in the cervical spine.  The veteran's prior 
diagnosis of a cervical spine strain was changed to C5-6, C6-
7 bulging discs.  

With respect to Diagnostic Code 5290, the Board notes that to 
warrant a rating in excess of 20 percent, the evidence must 
show that the veteran's disability is productive of severe 
disability due to limitation of motion of the cervical spine. 
The Board acknowledges that the veteran experienced 
exacerbations after her work injuries in December 2002 and 
August 2004; however, these were acute.  Rather, range of 
motion findings documented upon VA examinations dated in May 
2002 and June 2007 were essentially the same.  Throughout the 
pendency of this appeal, the veteran has not demonstrated 
severe limitation of motion of the cervical spine, nor were 
they described by the examiners as such.  Thus, the Board 
finds that the criteria for a rating in excess of 20 percent 
under Diagnostic Code 5292, as in effect prior to September 
26, 2003, have not been met.

Applying the amended criteria to the facts in this case, the 
Board also finds that the amended criteria for a rating in 
excess of 20 percent, as of September 26, 2003, for the 
veteran's service-connected cervical spine disability have 
not been met.  Range of motion testing performed throughout 
the pendency of this appeal has not demonstrated that the 
veteran's cervical spine symptomatology fall within the 
criteria for a rating in excess of 20 percent.  The veteran's 
cervical spine disability has never been shown to have been 
manifested by ankylosis or forward flexion limited to 15 
degrees or less.  

The Board has also considered whether separate ratings may be 
assigned based on neurological deficit.  The veteran, 
however, has not demonstrated any neurological deficits 
attributable to his cervical spine disability.  Upon VA 
examination in May 2002, the veteran denied any radicular 
symptoms.  In March 2004, sensation and motor strength were 
within normal limits.  In August 2004, neurological reflexes 
were intact.  Additionally, upon VA examination in June 2007, 
motor function and sensation was within normal limits in the 
upper extremities.  In light of this evidence, additional 
separate ratings are not warranted for neurological defects.  

In conclusion, an initial disability rating in excess of 20 
percent for a service-connected cervical spine disability is 
denied.

As to her lumbar spine disability, the veteran alleges 
entitlement to an initial compensable rating, prior to 
September 26, 2003, and thereafter in excess of 10 percent 
for a lumbar spine disability.  A review of the medical 
evidence of record demonstrates that the veteran warrants an 
initial disability rating of 10 percent, prior to September 
26, 2003, for her lumbar spine disability.  Throughout the 
pendency of this appeal, the Board finds that the criteria 
for a rating in excess of 10 percent have not been met, under 
either version of the rating criteria.

The veteran's lumbar spine disability was initially held to 
be noncompensable under the rating criteria of Diagnostic 
Code 5295, in effect prior to September 26, 2003.   The 
Board, however, finds that an initial disability rating is 
warranted based upon the May 2002 VA examination findings.  
Range of motion testing of the lumbar spine demonstrated 
flexion limited to 80 degrees.  Extension was to 35 degrees.  
Lateral flexion was to 40 degrees, bilaterally.  Rotation to 
35 degrees, bilaterally.  The examiner noted that there was 
minimal discomfort with motion.  In light of the 
aforementioned findings of limitation of flexion and pain on 
motion, the veteran warrants an initial disability rating of 
10 percent.  A disability rating in excess of 10 percent is 
not warranted under the criteria in effect prior to September 
26, 2003, because the veteran's lumbar spine disability was 
not characterized by intervertebral disc syndrome, moderate 
limitation of motion, or muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion.  

Applying the amended criteria to the facts in this case, the 
Board finds that the amended criteria for a rating in excess 
of 10 percent for the veteran's service-connected lumbar 
spine disability have not been met.  In order to warrant a 
disability rating in excess of 10 percent for her lumbar 
spine disability, flexion has to have been limited to less 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine has been limited to less than 120 
degrees; or, is there evidence of muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  VA treatment records dated in March 2004, 
indicated normal lumbar lordosis and an unaltered gait.  
Range of motion of the lumbar spine was flexion to 75 degrees 
and extension to 10 degrees.  Lateral flexion was to 30 
degrees, bilaterally.  Rotation was full, bilaterally.  On 
August 25, 2004, the veteran sustained an injury to her 
lumbar spine.  Subsequent treatment records dated in August 
2004, September 2004, and October 2004, indicated that there 
were no obvious spinal deformities; however, there was 
tenderness upon palpation.  Range of motion testing 
demonstrated flexion to 80 degrees and extension to 30 
degrees.  Lateral flexion was to 35 degrees, bilaterally.  
Rotation was to 45 degrees, bilaterally.  Upon VA examination 
in June 2007, gait and posture were normal and she did not 
require an assistive device for ambulation.  She exhibited 
full range of motion of the thoracolumbar spine, without any 
evidence of  radiating pain on movement or muscle spasm.  
There was no ankylosis.  Although there was pain at the 
endpoints, joint function was not additionally limited by 
fatigue, pain, weakness, lack of endurance or incoordination 
after repetitive use.  Accordingly, the criteria for a rating 
in excess of 10 percent under the General Formula for 
Diseases and Injuries of the Spine have not been met.  In 
addition, the examinations have shown no objective 
neurological deficits, such as bowel or bladder impairment, 
which could be separately rated.  In summary, based on the 
most probative evidence of record, a rating in excess of 10 
percent is not warranted under the amended criteria discussed 
above.

The Board has also considered whether separate ratings may be 
assigned based on neurological deficit.  The veteran, 
however, has not demonstrated any neurological deficits 
attributable to his lumbar spine disability.  In March 2004, 
August 2004, September 2004, and October 2004, sensation was 
intact and motor strength was good in the lower extremities.  
Straight leg raising was to 90 degrees, bilaterally, without 
discomfort.  Deep tendon reflexes were 2.  Upon VA 
examination in June 2007, straight leg raising testing was 
negative.  There were no signs of intervertebral disc 
syndrome with chronic and permanent nerve root involvement.  
Motor function and sensory function testing was within normal 
limits.   As the June 2007 VA examination failed to 
demonstrate intervertebral disc syndrome, a rating based on 
incapacitating episodes is not warranted.

In conclusion, the Board finds that the criteria for an 
initial rating of 10 percent for a lumbar spine disability 
have been met.  The veteran's lumbar spine disability, 
however, does not warrant a disability rating in excess of 10 
percent throughout the pendency of this appeal.  
Additionally, an initial disability rating in excess of 
20 percent for cervical spine disability is not warranted.


Migraines

The veteran alleges entitlement to increased disability 
ratings for her service-connected migraines throughout the 
pendency of this appeal.  The veteran was awarded an initial 
noncompensable evaluation for her migraines.  As of June 23, 
2003, the veteran was awarded a 10 percent disability rating 
for her migraines.  Effective, June 6, 2007, a 30 percent 
disability rating was assigned.

The veteran's migraines are evaluated under the criteria set 
forth at 38 C.F.R. § 4.124a, Diagnostic Code 8100.   Under 
this provision, migraine headaches with characteristic 
prostrating attacks averaging one in two months over the last 
several months warrant a 10 percent rating.  A 30 percent 
rating is warranted for migraine headaches manifested by 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
rating is warranted for migraine headaches with very frequent 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability.  This is the maximum rating 
available for migraine headaches pursuant to Diagnostic Code 
8100.

The rating schedule also provides that the disability will be 
rated pursuant to Diagnostic Codes 8045 and 9304.  Purely 
subjective complaints following trauma, such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304 which provides for dementia due to head trauma.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
diagnostic code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  Purely neurological disabilities such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc. resulting 
from brain trauma are rated under the diagnostic codes 
specifically dealing with such disabilities. 38 C.F.R. § 
4.124a, Diagnostic Code 8045.

The evidence of record includes the veteran's VA treatment 
records and two VA examination reports dated in May 2002 and 
June 2007.  Upon review of the relevant evidence of record 
the Board finds that an initial disability rating of 10 
percent is warranted for the veteran's migraines.  In this 
regard, the veteran submitted, upon VA examination in May 
2002, that she was experiencing prostrating headaches up to 
three times every six months, which lasted one to two days.  
Accordingly, the veteran  has reported headaches with 
characteristic prostrating attacks averaging one in two 
months such as to warrant an initial disability of 10 
percent, but no higher, prior to June 23, 2003.

VA treatment records indicated on June 23, 2003, that the 
veteran reported a history of two to three migraine headaches 
a month.  She also indicated that she experienced headaches 
on a weekly basis.  Her migraines were accompanied by nauseas 
and photophobia.  In June 2007, the veteran was afforded an 
additional VA examination.  The veteran reported that she was 
experiencing recurring throbbing headaches on average four 
times a week which last six hours.  They were accompanied by 
sound and light sensitivity.  Her ability to perform daily 
functions was impaired.  

As of June 23, 2003, the relevant and probative medical 
evidence of record demonstrates that the veteran's migraines 
manifested to the degree of severity reflected by the 
criteria for a 30 percent rating pursuant to the provisions 
of Diagnostic Code 8100.  The Board, however, does not find 
that the veteran's headache disability causes severe economic 
inadaptability, such that the next higher rating of 50 
percent under Diagnostic Code 8100 would be appropriate.  It 
is noted that the veteran has continued to maintain her 
employment as a nurse and she has not alleged or submitted 
any evidence indicating that her migraines have resulted in 
severe economic adaptability.  As such, a disability rating 
of 30 percent, but no higher, for migraines is warranted, 
effective June 23, 2003.

The Board has considered rating the veteran's disability 
under Diagnostic Codes 8045 and 9304, but notes that absent 
evidence of any manifestation other than subjective 
complaints such as headaches, a rating in excess of 10 
percent would not be warranted.  A 10 percent rating under 
Diagnostic Code 8045 is the maximum rating available for 
subjective complaints following head trauma.   Additionally, 
there is no evidence of dementia to support a higher rating 
under Diagnostic Code 9304.

In conclusion, an initial disability rating of 10 percent for 
migraines is warranted.  As of June 23, 2003, a disability 
rating of 30 percent, but no higher, is warranted for the 
veteran's headaches.

Extraschedular

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2007) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1) (2007).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (2007).  In this regard, the Board finds that 
there has been no showing by the veteran that her service-
connected disabilities have resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for pyelonephritis is 
denied.

Entitlement to service connection for a bilateral shoulder 
disorder is denied.

Entitlement to an initial disability rating in excess of 20 
percent for a cervical spine disability is denied.

Entitlement to an initial disability rating of 10 percent, 
prior to September 26, 2003, for a lumbar spine disability is 
granted.

Entitlement to a disability rating in excess of 10 percent, 
for a lumbar spine disability is denied.

Entitlement to an initial disability rating of 10 percent, 
but no higher, prior to June 23, 2003, for migraines is 
granted.

As of June 23, 2003, a disability rating of 30 percent, but 
no higher, for migraines is granted.


REMAND

The Board finds that additional evidentiary development is 
still required with regards to the claim of entitlement to 
service connection for a major depressive disorder.

A review of the veteran's service medical records 
demonstrates various complaints of and treatment for anxiety, 
stress, and depression.  In April 2000, upon routine 
examination, the veteran indicated that she had experienced 
palpitations or heart pounding; the examiner noted that she 
experienced anxiety.  The veteran reported that she had not 
been diagnosed as having a mental condition; rather, she had 
sought counseling to relieve stress and improve her 
health/well being.  She had a history of frequent illnesses 
related to stress.  In May 2000, she was diagnosed as having 
an adjustment disorder with depressed mood.  Her psycho-
social stressors were occupational and economical problems.  
The veteran had withdrawn from an ICU course in December 1999 
because she had been in danger of failing and she alleged 
that she had been targeted and not supported by the course 
director.  Additionally, she had filed for bankruptcy in 
March 2000 and was recently divorced after 17 months of 
marriage.  She had also been recently informed that she owed 
the government more than $1700 due to overpayment while in 
the Officer Basic Course.  

During service, in March 2001, the veteran attempted suicide 
with a medication overdose.  She was hospitalized and 
reported multiple depressive symptoms, including depressed 
mood, tearfulness, poor energy and concentration, and 
decreased sleep.  Her affect was labile and occasionally 
tearful.  Mood was depressed.  Thought processes were linear, 
without psychotic symptoms.  As to thought content, there was 
no suicidal or homicidal ideation, or any auditory or visual 
hallucinations.  She was diagnosed as having a major 
depressive disorder, single episode.  Alcohol abuse in the 
past was noted.  In May 2001, the veteran reported feelings 
of worthlessness, suicidal ideation, and depression.  
Physical examination demonstrated normal affect and mood.  

Post-service, upon VA examination in May 2002, the veteran 
reported that she was finding it hard to believe that nearly 
a year after her discharge from service her self-esteem had 
not improved.  She felt that she was unable to succeed 
because she had been smothered during active duty and that 
she was now unable to fit in with civilian life.  The 
examiner noted that the veteran had experienced many 
problems, given her adjustment disorder diagnosis while in 
service; she had experienced situational episodes; and had a 
hard time dealing with stress.  Although the veteran claimed 
that she had poor self-esteem and lacked concentration, the 
examiner noted that she was a critical care nurse and 
probably had more ability to concentrate than she thought.  
The examiner was unable to render a diagnosis at that time.  

In July 2002, entitlement to service connection for a major 
depressive disorder was denied because there was no current 
diagnosis.  In her March 2003 notice of disagreement, the 
veteran submitted that she continued to experience anxiety, 
self-esteem issues, and depression related to her experiences 
in the Army.  In June 2003, VA treatment records indicate 
that a positive depression screen.  Accordingly, the Board 
finds that an additional examination would be helpful in the 
adjudication of the claim.

Accordingly, as additional development is required prior to a 
final disposition by the Board, the case is REMANDED for the 
following action:

1.  The veteran then should be scheduled 
for a VA examination by a psychiatrist 
for the purposes of determining whether 
she has a major depressive disorder, or 
any other psychosis, related to her 
military experience.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not that the 
veteran has a major depressive disorder 
which had its onset in service, or is 
otherwise related to service.  A 
rationale for all conclusions should be 
provided.

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
any representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


